DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 08/28/2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020; 09/12/2019; 08/28/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osuka U.S. 5,772,096.
In regards to claim 9, Osuka discloses a driving tool (1), comprising: a tool body (2); a trigger (5); a contact arm (26); and a timer mechanism (fig. 4) configured to physically prevent activation of the contact arm (pin 28 prevents activation of contact arm 26; see at east col 4 line 50- col 5 line 6), wherein the timer mechanism is further configured to: be activated when the trigger is detected to be activated while the contact arm is detected to not be activated (see at least col 4 lines 50- col 5 line 6), and not be activated when the contact arm is detected to be activated within a preset reference time (reference of 
In regards to claim 10. Osuka further discloses The driving tool of claim 9, wherein the timer mechanism comprises a timer switch (32) configured to allow current to flow by activation of the trigger (see at least fig. 3 step 105 and 108 also see at least col 2 lines 20-34). Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144].
In regards to claim 11. Osuka further discloses The driving tool of claim 10, wherein the timer switch is further configured to prevent the flow of current by activation of the contact arm within a preset reference time of the timer mechanism being activated (see at least fig. 3 step 105 and 108 also see at least col 2 lines 20-34). Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144].
In regards to claim 12. Osuka further discloses The driving tool of claim 11, wherein the timer switch is further configured to allow the flow of current by a deactivation of the contact arm after activation of the contact arm (see at least fig. 3 step 105 and 108 also see at least col 2 lines 20-34). Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144].
In regards to claim 13. Osuka further discloses The driving tool of claim 9, wherein: the timer mechanism comprises a contact arm stopper element (28) for preventing activation of the contact arm (col 4 lines 50-60), and the contact arm stopper element is configured to be selectively placed in a lock position (inside hole 26a) to prevent activation of the contact arm or an unlock position (outside of hole 26a) to allow activation of the contact arm, depending on the how long the timer mechanism has been activated (see at least col 4 lines 50-67).
Osuka further discloses The driving tool of claim 13, further comprising an actuator (29), wherein actuator is configured to prevent the contact arm stopper element from moving into a lock position within the preset reference time of the timer mechanism being activated (see at least col 4 lines 50- col 5 line 6).
In regards to claim 15. Osuka further discloses The driving tool of claim 13, further comprising an actuator (29), wherein when the actuator is configured to allow the contact arm stopper element to be moved to the lock position after the preset reference time of the timer mechanism being activated (see at least col 4 lines 50- col 5 line 6).
In regards to claim 16. Osuka further discloses The driving tool of claim 13, wherein when the trigger is deactivated: the timer mechanism is deactivated, and the contact arm stopper element is returned to an unlock position (see at least col 4 lines 50- col 5 line 6). Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144].
In regards to claim 17. Osuka further discloses The driving tool of claim 9, wherein the timer mechanism is configured to not be activated when the trigger are detected to be activated while the contact arm is activated (see at least col 2 lines 20-44). Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144].
In regards to claim 18. Osuka further discloses The driving tool of claim 9, wherein trigger and/or contact arm is determined to be activated when a controller is powered by a power supply (see at least col 1 lines 40-62 and col 2 lines 20-45). Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. 
In regards to claim 19. Osuka discloses A driving tool (1), comprising: a tool body (2); a trigger (5); a contact arm (26); and a timer mechanism (fig. 4) configured to be started when the trigger is 
In regards to claim 20. Osuka further discloses The driving tool of claim 15, wherein the contact arm stopper element is configured to not be moved to the lock position when the contact arm is activated within the preset reference time of the timer mechanism being activated (see at least col 4 lines 40 - col 5 line 13).
In regards to claim 21. Osuka discloses A driving tool (1), comprising: a trigger (5); a contact arm (26); and a contact arm stopper element (28) biased by a biasing force (the force of solenoid pressing the pin into arm 26) to be moved to a locked position (within slot 26a) for preventing activation of the contact arm, wherein a blocking force (return force from solenoid 29) sufficient to overcome the biasing force applied to the contact arm stopper element within a preset reference time of the trigger being activated (see at least col 4 lines 40- col 5 line 13).
In regards to claim 21. Osuka discloses A driving tool (1), comprising: a trigger (5); a contact arm (26); and a contact arm stopper element (28) biased by a biasing force (force from solenoid 29) to be moved to a locked position (within hole 26a) for preventing activation of the contact arm, wherein a blocking force (force on pin 28 by arm 26 when not aligned with hole 26a) sufficient to overcome the biasing force applied to the contact arm stopper element within a preset reference time of the trigger being activated (without alignment it is not possible for the pin 28 to lockout arm 26 when the hole 26a and pin 28 are misaligned as such the biasing force is overcome).
Osuka further discloses The driving tool of claim 21, wherein an actuator (29) supplies the blocking force (solenoid 29).
In regards to claim 23. Osuka further discloses The driving tool of claim 22, wherein the actuator is configured to remove the blocking force applied to the contact arm stopper element after the preset reference time has been reached (see at least col 4 lines 40- col 5 line 13).
In regards to claim 24. Osuka further discloses The driving tool of claim 22, wherein the actuator does not supply the blocking force to the contact arm stopper element while the contact arm is activated (see at least col 4 lines 40- col 5 line 13).
In regards to claim 25. Osuka further discloses The driving tool of claim 21, wherein the contact arm supplies the blocking force (when the pin 28 and hole 26a are misaligned the contact arm 26 supplies a blocking force preventing lockout).
In regards to claim 26. Osuka further discloses The driving tool of claim 21, wherein the trigger is configured to contact the contact arm stopper element so as to move it to an unlocked position upon deactivation of the trigger (the trigger moves the contact arm stopper 28 through electrical contact see at least col 4 lines 40 - col 4 line 67).
In regards to claim 27. Osuka further discloses The driving tool of claim 26, wherein the trigger moves the contact arm stopper element regardless of the preset reference time (see at least col 4 lines 40- col 5 lines 13 releasing of the trigger causes movement of the stopper element regardless of timer).
In regards to claim 28. Osuka further discloses The driving tool of claim 21, wherein the trigger supplies the blocking force (the trigger causes activation of the solenoid and thereby the blocking force).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731